(concurring in part, and in part dissenting). In City of Albany v. Black, 214 Ala. 359, 108 So. 49, a companion case to this, the witness Penney testified that he was the street superintendent of Albany, whose duty it was "to 'keep the streets open and free for the passage of the general public, and either report or fix any obstruction or defect.' " It did not appear that he had charge or control of the streets, nor that he had any authority or duty other than stated above. The evidence showed without dispute that Penney obtained authority from the mayor to cut off traffic on the street in question, for the sole purpose of protecting his sick relative from the noise of passing vehicles, and that he stretched a rope across the street in the execution of that purpose. On those facts we held that Penney was not acting "within the line or scope of his employment."
By a bare majority, the court now overrules the Black Case,214 Ala. 359, 108 So. 49, on that point, holding that Penney was there acting "within the line and scope of his employment." I think our original holding was correct, and therefore dissent from so much of the majority opinion as criticizes and overrules the former decision.
In my opinion the majority decision ignores a basic principle often declared by this court in applying this phrase to the conduct of a servant. In Steele v. May, 135 Ala. 483, 488,33 So. 30, 32, it was said, per Haralson, J.:
"The simple test is, whether they were acts within the scope of his employment; not *Page 7 
whether they were done while prosecuting the master's business; but whether they were done by the servant in furtherance thereof, and were such as may be fairly said to have been authorized by him. By authorized is not meant authority expressly conferred, but whether the act was such as was incident to the performance of the duties intrusted to him by the master, even though in opposition to his express and positive orders."
In Hardeman v. Williams, 169 Ala. 50, 53 So. 794, it was said, per Sayre, J.:
"The principal is responsible for the acts of his agent done within the scope of his employment, and in the accomplishment of objects within the line of his duties."
In 39 Corp. Jur. 1286, it is said that:
"The test of the master's responsibility for the acts of his servants is not whether such act was done in accordance with the instructions of the master to the servant, but whether it was done in the prosecution of the business that the servant was employed to do."
If, in the original case, the evidence had shown that Penney "had charge of the streets" and had general supervision and authority over them, as expressly appears in the instant case, my conclusion in the original case would have been different; for under such an employment and authority anything done by Penney affecting the condition and use of the streets would have been within the line and scope of his employment. For this reason I am concurring in the conclusion reached in this case under a materially different showing as to the character of Penney's employment.
Under the limited scope of his employment in the original case, and also in the companion case of City of Albany v. Wilson, 112 So. 435,1 which is decided herewith, I am unable to see how Penney's act under the mayor's direction to accommodate a sick relative, in purpose and result wholly foreign to his employment, and not only not related to its accomplishment but directly opposed to it, can be regarded as an act within the line or scope of his employment.
GARDNER and MILLER, JJ., concur in the foregoing opinion.
1 Post, p, 174.